DETAILED ACTION
The present application, filed on (5/20/2019), is being examined under the first inventor to file provisions of the AIA . Preliminary amendment dated 9/5/2019 was entered and claims (19-24) were examined in a Non-Final dated 06/10/2021. A Final office action in response to Applicant’s submission of 8/11/2021 was mailed on 8/26/2021. Claims 19-24 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered. Claims were amended and new claims 25-37 were added.

EXAMINER’S AMENDMENT
The claims set of 11/19/2021 is being further amended by this Examiners amendment. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 19-21 and 23-24 are unchanged from the version dated 11/19/2021 and new claims 25-37 added on 11/19/2021 are amended as below: 

25.	(Cancelled).
26. 	(Currently Amended) The plasma processing apparatus according to claim 
27.	No change.
28.	No change.
29.	No change.
30. 	(Currently Amended) The plasma processing apparatus according to claim 
31. 	(Currently Amended) The plasma processing apparatus according to claim 
32. 	(Currently Amended) The plasma processing apparatus according to claim 
33. 	(Currently Amended) The plasma processing apparatus according to claim 
34.	No change.
35.	No change.

37. 	(Currently Amended) The plasma processing apparatus according to claim 

Authorization for this examiner’s amendment was given in an interview with Mr. Herman Paris on 2/23/2022.

Allowable Subject Matter
	Claims 19-21, 23-24 and 26-37 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 19 recites first and second components (the two complementary parts forming a labyrinthic structure) engaged with first and second engagement portions near an O-Ring to seal the first and second pipes. This specific structure in the context of other limitations of this claim is not disclosed by the closest prior art cited in the office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716